
	
		I
		112th CONGRESS
		2d Session
		H. R. 4472
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2012
			Mr. Ross of Florida
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To reduce the travel expenses for certain Federal
		  employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Spending Accountability
			 Act.
		2.Reduction of
			 Federal Government travel costs
			(a)In
			 generalNotwithstanding any
			 other provision of law, the total amount which is paid or reimbursed by an
			 agency under subchapter I and II of chapter 57 of title 5, United States Code,
			 may not—
				(1)for each of fiscal years 2013 and 2014,
			 exceed 50 percent of the total amount so paid or reimbursed by such agency for
			 fiscal year 2012; and
				(2)for fiscal year 2015, exceed 75 percent of
			 the total amount so paid or reimbursed by such agency for fiscal year
			 2012.
				(b)ReportNot
			 later than 30 days after the beginning of each of fiscal years 2014 through
			 2016, the head of each agency shall submit a report to the Committee on
			 Oversight and Government Reform in the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate with
			 respect to the total travel expenses paid or reimbursed under such subchapters
			 by such agency during the preceding fiscal year. Such report shall include a
			 list of dates, locations, and costs of such travel.
			(c)DefinitionFor purposes of this section, the term
			 agency has the meaning given that term under section 5701(1) of
			 title 5, United States Code, but does not include the following:
				(1)The Bureau of Alcohol, Tobacco, Firearms
			 and Explosives.
				(2)The Department of
			 Defense.
				(3)The Drug
			 Enforcement Administration.
				(4)The Federal Air
			 Marshal Service.
				(5)The Federal Bureau
			 of Investigation.
				(6)The United States
			 Capitol Police.
				(7)The United States
			 Citizenship and Immigration Services.
				(8)The United States
			 Secret Service.
				
